DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 03/30/2021 were reviewed and are acceptable.
Specification
The specification filed on 03/30/2021 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell system comprising a fuel cell stack, an air compressor, an intercooler disposed between the air compressor and the fuel cell stack, a battery, and a control device, wherein the intercooler stores water produced by the fuel cell stack, and the control device includes a freeze determination unit, a required pressure calculator, a discharge pressure setting unit, a power supplying unit, and a melting estimation unit.
Kusano et al. (US 2018/0277869 A1) is considered to be the closest relevant prior art to independent claim 1.  Kusano et al. discloses a fuel cell system (100) comprising a fuel cell stack (10), an air compressor (23), an intercooler (60) disposed between the air compressor and the fuel cell stack (as shown in Fig 1), and a control device (40), wherein the intercooler stores water produced by the fuel cell stack ([0030]).
However, Kusano et al. does not disclose, teach, fairly suggest, nor render obvious the recited control device including a freeze determination unit and a melting estimation unit.  At best, Kusano et al. explicitly discloses that water within the intercooler is utilized for heat exchange and then released into the atmosphere as steam in order to improve cooling efficiency ([0060-0062]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards concern with freezing and melting of the same water.
Salvador et al. (US 6,432,568 B1) is also considered to be relevant prior art to independent claim 1.  Salvador et al. discloses a fuel cell stack (24), an air compressor (16), an intercooler (30), and a control device (10).  
However, Salvador et al. does not disclose, teach, fairly suggest, nor render obvious the recited intercooler storing water produced by the fuel cell stack.  To the contrary, Salvador et al. explicitly discloses that recovered water within the system is stored in a water tank (18) or a freeze tank (44), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards controlling water within the intercooler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noh et al. (US 2018/0102558 A1) discloses a system for water evaporation of a fuel cell;
Pryor (US 2017/0338500 A1) discloses an air control system for a fuel cell stack system; and
Fellows (US 2015/0221964 A1) discloses a freeze start-up method for a fuel cell system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        07/30/2022